DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: In paragraph [0040], line 4, “This disclose also” should read –This disclosure also--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-12 and 18-20 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USP 6,481,959 (Morris et al. hereinafter).
With regard to claim 1, Morris et al. discloses a method of designing a gas turbine engine comprising:

positioning at least one of a cover plate (32) or a rotor disk (27) adjacent the first stage cavity (35) and radially inward from the purge openings (40);
positioning a portion of a rotor blade (15) radially outward from the purge openings (40); and 
selecting a mass flow rate of cooling air through the purge openings (40) based on a radial location of the purge openings (40) to create an air barrier between a radially inner side of the purge openings and a radially outer side of the purge openings (col. 5 lines 11-14 and col. 6 lines 15-18).
With regard to claim 2, Morris et al. discloses the method of claim 1, wherein the mass flow rate of cooling air through the purge openings is less than the mass flow rate needed to purge the first stage cavity (35) of exhaust gases.  We know that the mass flow rate from purge opening (40) is less than the mass flow rate needed to purge the first stage cavity (35) of exhaust gases because cooling air flow (38) is used to assist in purging the first stage cavity (35) (col. 4 lines 31-45).
With regard to claim 3, Morris et al. discloses the method of claim 2, wherein the first stage cavity (35) is a first stage forward cavity and the purge openings (40) extend through a static structure (34) forward of the first stage forward cavity (35) and are in fluid communication with a compressor section.
With regard to claim 8
With regard to claim 9, Morris et al. discloses the method of claim 1, wherein the purge openings include a first plurality of purge openings extending in a direction with a component in a radially inward direction and a second plurality of purge openings extending in a direction with a component in a radially outward direction.  Fig. 4 shows a plurality of purge openings.
With regard to claim 10, Morris et al. discloses the method of claim 1, wherein the purge openings extend in a direction having a component in a circumferential direction.  Fig. 4 shows a plurality of purge openings.
With regard to claim 11, Morris et al. discloses a gas turbine engine comprising: 
a first vane (14) assembly;
a first rotor (15) assembly located axially aft of the first vane (14) assembly; 
a cover plate (32) engaging the first vane (14) assembly and the first rotor (15) assembly, wherein the first vane (14) assembly, the first rotor (15) assembly, and the cover plate (32) at least partially define a first stage cavity (35), and
a plurality of purge openings (40) in fluid communication with the first stage cavity (35) and located radially outward from the cover plate (32).
With regard to claim 12, in that claim 12 is substantially the same as claim 3, claim 12 is similarly rejected.
With regard to claim 18, in that claim 18 is substantially the same as claim 8, claim 18 is similarly rejected.
With regard to claim 19
With regard to claim 20, in that claim 20 is substantially the same as claim 10, claim 20 is similarly rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al.
With regard to claim 4, Morris et al. discloses all of the limitations except for further comprising locating aft purge openings in fluid communication with a first stage aft cavity, wherein the aft purge openings are in fluid communication with the compressor section through at least one passage extending through at least one of a plurality of vanes.
Morris et al. teaches that the turbine section has “a plurality of sets or rows of stator vanes and rotor blades disposed in an alternating sequence along the axial length of a hot gas flow path of generally annular shape” (col. 1 lines 17-20).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the apparatus of Morris et al. by duplicating the invention and applying it to each of the sets or rows of stator vanes and rotor blades disposed in an alternating sequence along the axial length, resulting in further comprising locating aft purge openings in fluid communication with a first stage aft cavity, wherein the aft purge openings are in fluid communication with the compressor section through at least one passage extending through at least one of a plurality of vanes as taught in Morris et al. for the purposes of improving the thermal isolation of turbine components from high temperature combustion gases (Morris et al. col. 1 lines 1-10).
With regard to claim 5, the Morris et al. modification with regard to claim 4 discloses the method of claim 4, further comprising positioning at least one of an aft cover plate or an aft rotor disk adjacent the first stage aft cavity and radially inward from the aft purge openings and positioning a portion of a second rotor blade radially outward from the aft purge openings to create an air barrier between a radially inner side of the aft purge openings and a radially outer side of the aft purge openings.  Because the Morris et al. modification with regard to claim 4 is a duplication of the invention disclosed by Morris et al., and all of these elements are disclosed by Morris et al. with regard to the forward structure, all of these elements will be duplicated in the aft structure.
With regard to claim 6, the Morris et al. modification with regard to claim 4 discloses the method of claim 5, further comprising selecting a mass flow rate of cooling air through the aft purge openings based on a radial location of the purge openings.  Because the Morris et al. modification with regard to claim 4 is a duplication of the 
With regard to claim 7, the Morris et al. modification with regard to claim 4 discloses the method of claim 6, wherein the mass flow rate of cooling air through the aft purge openings is less than the mass flow rate needed to purge the first stage aft cavity of exhaust gases.  Because the Morris et al. modification with regard to claim 4 is a duplication of the invention disclosed by Morris et al., and all of these elements are disclosed by Morris et al. with regard to the forward structure, all of these elements will be duplicated in the aft structure.
With regard to claims 13, 14, 15, 16 and 17, in that claims 13, 14, 15, 16 and 17 are substantially the same as claims 4, 5, 8, 8 and 10, respectively, claims 13, 14, 15, 16 and 17 are similarly rejected.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USP’s 8,038,399 and 5,157,914 as well as USPAP’s 2020/0386103, 2019/0226344, 2018/0306058, 2017/0159440, 2017/0145832, 2017/0082026, 2016/0312631, 2016/0186664, 2015/0118016 and 2005/0201857 all disclose gas turbine engine airfoil structures with cover plates.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R EASTMAN whose telephone number is (571)270-3132.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON R EASTMAN/Primary Examiner, Art Unit 3745